EXHIBIT 10

AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated January 21, 2004, between PALL
CORPORATION, a New York corporation (the “Company”), and ERIC KRASNOFF
(“Executive”).

WHEREAS, the parties hereto are parties to an Employment Agreement dated
December 18, 2001, as amended by Amendment dated July 16, 2002 (the “Existing
Agreement”), and

WHEREAS, (i) on the date hereof the Compensation Committee of the Board of
Directors of the Company has approved the substitution of the second sentence of
§5 hereof for the second sentence of §5 of the Existing Agreement and (ii) on
October 16, 2003 the Compensation Committee authorized the replacement of the
Executive Incentive Bonus Plan annexed to the Existing Agreement with the 2004
Executive Incentive Bonus Plan annexed hereto, effective for the Company’s
fiscal year ending July 31, 2004, subject to shareholder approval, and the
shareholders approved the adoption of such 2004 Plan at the annual meeting on
November 19, 2003; accordingly, the parties desire to terminate the Existing
Agreement and simultaneously replace it with this Agreement, effective August 1,
2003, to effectuate the actions by the Compensation Committee and the
shareholders just described,

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

§11.  Employment and Term.

The Company hereby employs Executive, and Executive hereby agrees to serve, as
an executive employee of the Company, with the duties set forth in §2, for a
term (hereinafter called the “Term of Employment”) which began August 1, 2003
(the “Term Commencement Date”) and ending, unless sooner terminated under §2 or
§4, on the effective date specified in a notice of termination given by either
party to the other except that such effective date shall not be earlier than the
second anniversary of the date on which such notice is given.

 

--------------------------------------------------------------------------------



§2 .Duties.

(a)     As used herein, the term “chief executive officer” means the person who
has the title of chief executive officer of the Company and also has such
authority and duties as are customarily possessed by and assigned to a chief
executive officer. If at any time during the Term of Employment–

  (i)     the Board of Directors shall fail to elect Executive to, or shall
remove him from, the office which, in accordance with the by-laws as then in
effect or any resolution or resolutions of the Board of Directors, carries with
it the title, authority and duties of chief executive officer, or

  (ii)     the by-laws are amended in such a way that, or the Board of Directors
takes any action the effect of which is that, Executive no longer has the title
of and the authority and duties which are customarily possessed by and assigned
to a chief executive officer,

then in either such event Executive shall have the right at his option to
terminate the Term of Employment by not less than 30 days’ notice to the
Secretary of the Company given at any time thereafter. During any period of time
when Executive has the right to terminate under this paragraph but elects not to
do so, he shall hold such office or offices in the Company, and perform such
duties and assignments relating to the business of the Company, as the Board of
Directors and/or the chief executive officer shall direct except that Executive
shall not be required to hold any office or perform any duties or assignment
inconsistent with his experience and qualifications or not customarily performed
by a senior executive corporate officer. So long as Executive is performing or
stands ready to perform duties and assignments in accordance with the preceding
sentence, the Term of Employment shall continue until it thereafter terminates
or is terminated pursuant to any applicable provision hereof (including but not
limited to termination at Executive’s option under this paragraph).

(b)     During the Term of Employment, Executive shall, except during customary
vacation periods and periods of illness, devote substantially all of his
business time and attention to the performance of his duties hereunder and to
the business and affairs of the Company and its subsidiaries and to promoting
the best interests of the Company and its subsidiaries, and he shall not, either
during or outside of such normal business hours, engage in any activity inimical
to such best interests.

-2-

--------------------------------------------------------------------------------



§3.  Compensation and Benefits During Term of Employment.

(a)      Base Salary. With respect to the period beginning on the Term
Commencement Date and ending on July 31, 2004, the Company shall pay to
Executive a Base Salary (in addition to the compensation provided for elsewhere
in this Agreement) at the rate of $760,000 per annum (hereinafter called the
“Original Base Salary”). With respect to each Contract Year beginning with the
Contract Year which starts August 1, 2004, the Company shall pay Executive a
Base Salary at such rate as the Board of Directors may determine but not less
than the Original Base Salary adjusted as follows: The term “Contract Year” as
used herein means the period from August 1 of each year through July 31 of the
following year. For each Contract Year during the Term of Employment beginning
with the Contract Year which starts August 1, 2004, the minimum compensation
payable to Executive under this §3(a) (hereinafter called the “Minimum Base
Salary”) shall be determined by increasing (or decreasing) the Original Base
Salary by the percentage increase (or decrease) of the Consumer Price Index (as
hereinafter defined) for the month of June immediately preceding the start of
the Contract Year in question over (or below) the Consumer Price Index for June
2003. The term “Consumer Price Index” as used herein means the “Consumer Price
Index for all Urban Consumers” compiled and published by the Bureau of Labor
Statistics of the United States Department of Labor for “New York - Northern N.
J. – Long Island, NY-NJ-CT-PA”. To illustrate the operation of the foregoing
provisions of this §3(a): Executive’s Base Salary for the Contract Year August
1, 2004 through July 31, 2005 shall be not less than the Original Base Salary
adjusted by the percentage increase (or decrease) of the Consumer Price Index
for June 2004 over (or below) said Index for June 2003. Further adjustment in
the Minimum Base Salary shall be made for each ensuing Contract Year, in each
case (i) using the Consumer Price Index for June 2003 as the base except as
provided in the immediately following paragraph hereof and (ii) applying the
percentage increase (or decrease) in the Consumer Price Index since said base
month to the Original Base Salary to determine the Minimum Base Salary. The Base
Salary shall be paid in such periodic installments as the Company may determine
but not less often than monthly.

If with respect to any Contract Year (including the Contract Year beginning
August 1, 2004) the Board of Directors fixes the Base Salary at an amount higher
than the Minimum Base Salary, then (unless a resolution adopted simultaneously
with the resolution fixing such higher Base Salary for such Contract Year
provides otherwise), for the purpose of determining the Minimum Base Salary for
subsequent Contract Years: (i) the amount of the higher Base Salary so fixed
shall be deemed substituted for the Original Base Salary wherever the Original
Base Salary is referred to in the immediately preceding paragraph hereof, and
(ii) the base month for determining the Consumer Price Index adjustment shall be
June of the calendar year in which the Contract Year to which such higher Base
Salary is applicable begins (e.g., if the Board fixes a Base Salary for the
Contract Year beginning August 1, 2004 which is higher than the Minimum Base
Salary, then June 2004 would become the base month for the purposes of making
the CPI adjustment to determine the Minimum Base Salary for subsequent Contract
Years).

-3-

--------------------------------------------------------------------------------



(b)      Bonus Compensation. With respect to each Fiscal Year of the Company
falling in whole or in part within the Term of Employment beginning with the
Fiscal Year ending July 31, 2004, Executive shall be eligible to receive a Bonus
(in addition to his Base Salary) in accordance with the terms of the Pall
Corporation 2004 Executive Incentive Bonus Plan adopted by the Compensation
Committee of the Board of Directors of the Company on October 16, 2003 and
approved by shareholders at the annual meeting of shareholders on November 19,
2003, a copy of which is annexed hereto and incorporated herein by reference
(the “Bonus Plan”). Words and terms used herein with initial capital letters and
not defined herein are used herein as defined in the Bonus Plan. For purposes of
determining the amount of the Bonus payable to Executive for any Fiscal Year
under the Bonus Plan (the “Plan Bonus”), Executive’s Target Bonus Percentage
shall be 150% of his Base Salary for such Fiscal Year.

(c)     Fringe Benefits and Perquisites. During the Term of Employment,
Executive shall enjoy the customary perquisites of office, including but not
limited to office space and furnishings, secretarial services, expense
reimbursements, and any similar emoluments customarily afforded to senior
executive officers of the Company. Executive shall also be entitled to receive
or participate in all “fringe benefits” and employee benefit plans provided or
made available by the Company to its executives or management personnel
generally, such as, but not limited to, group hospitalization, medical, life and
disability insurance, and pension, retirement, profit-sharing and stock option
or purchase plans.

(d)     ­Vacation. Executive shall be entitled each year to a vacation or
vacations in accordance with the policies of the Company as determined by the
Board or by an authorized senior officer of the Company from time to time. The
Company shall not pay Executive any additional compensation for any vacation
time not used by Executive.

-4-

--------------------------------------------------------------------------------



(e)     Relocation Expenses. If at any time during the Term of Employment
Executive changes the location of his principal office, either at the request of
the Company or because it is in the best interests of the Company for him to do
so, to a location more than one hour’s commuting time from the present principal
office of the Company in East Hills, Long Island, New York, the Company shall
reimburse Executive for all costs and expenses reasonably related to or arising
from such relocation, including but not limited to the cost of suitable housing
at the new location, the cost of continuing to maintain his residence at the old
location if he so elects, moving expenses, and the amounts necessary to equalize
Executive’s taxes and cost of living between the old and new locations so that
Executive will not have suffered any financial disadvantage from having
relocated.

§4.  Termination by Reason of Disability, Death, Retirement or Change in
Control.

(a)      Disability or Death. If, during the Term of Employment, Executive, by
reason of physical or mental disability, has been incapable of performing his
principal duties hereunder for an aggregate of 130 working days out of any
period of 12 consecutive months, the Company at its option may terminate the
Term of Employment effective immediately by notice to Executive given within 90
days after the end of such 12-month period. If Executive shall die during the
Term of Employment or if the Company terminates the Term of Employment pursuant
to the immediately preceding sentence by reason of Executive’s disability, the
Company shall pay to Executive, or to Executive’s legal representatives, or in
accordance with a direction given by Executive to the Company in writing, (i)
Executive’s Base Salary to the end of the month in which such death or
termination for disability occurs and (ii) any Plan Bonus or pro rata portion
thereof that Executive is entitled to receive in accordance with the terms of
the Bonus Plan.

(b)      Retirement.

 
     (i)     The Term of Employment shall end automatically, without action by
either party, on Executive’s 65th birthday unless prior to such birthday
Executive and the Company have agreed in writing that the Term of Employment
shall continue past such 65th birthday. In the latter event, unless the parties
have agreed otherwise, the Term of Employment shall be automatically renewed and
extended each year, as of Executive’s birthday, for an additional one-year term,
unless either party has given a Non-Renewal Notice. A Non-Renewal Notice shall
be effective as of Executive’s ensuing birthday only if given not less than 60
days before such birthday and shall state that the party giving such notice
elects that this Agreement shall not automatically renew itself further, with
the result that the Term of Employment shall end on Executive’s ensuing
birthday.

-5-

--------------------------------------------------------------------------------



         (ii)     If the Term of Employment ends pursuant to this §4(b) by
reason of a notice given by either party as herein permitted or automatically at
age 65 or any subsequent birthday, the Company shall pay to Executive, or to
another payee specified by Executive to the Company in writing, (i) Executive’s
Base Salary prorated to the date on which the Term of Employment ends and (ii)
any Plan Bonus or pro rata portion thereof that Executive is entitled to receive
in accordance with the terms of the Bonus Plan.            (iii)     Anything
hereinabove to the contrary notwithstanding, if any provision of this §4(b)
violates federal or applicable state law relating to discrimination on account
of age, such provision shall be deemed modified or suspended to the extent
necessary to eliminate such violation of law. If at a later date, by reason of
changed circumstances or otherwise, the enforcement of such provision as set
forth herein would no longer constitute a violation of law, then it shall be
enforced in accordance with its terms as set forth herein.

(c)      Change in Control. In event of a Change in Control (as defined in the
Bonus Plan), Executive shall have the right to terminate the Term of Employment,
by notice to the Company given at any time after such Change in Control,
effective on the date specified in such notice, which date shall not be more
than (but can be less than) one year after the giving of such notice.

§5.  Severance.

Executive shall be entitled to receive severance pay from the Company, in the
amount determined as hereinafter in this paragraph provided, in the event that
the Term of Employment is terminated by the Company under §1 hereof or by
Executive under §2 or §4(c) hereof. The amount of such severance pay shall be an
amount equal to the Base Salary which would have been payable to Executive
during the 24 months following the date on which the Term of Employment ends by
reason of such termination, plus 150% of such Base Salary (representing the
maximum Bonus payable to Executive under the Bonus Plan). Executive shall have
the option of (i) having such severance payment made in installments, over the
24 months following the end of the Term of Employment, at the same times at
which Executive’s Base Salary and Bonus would have been paid had the Term of
Employment not been terminated or (ii) accepting as such severance pay an amount
equal to the present value, as of the date on which the Term of Employment ends,
of the stream of payments payable under clause “(i)” of this sentence, except
that if Executive elects a lump-sum payment under this clause “(ii)”, there
shall be no cost-of-living adjustment of the Base Salary as would otherwise be
made in accordance with §3(a) hereof (because at the time such lump-sum payment
is made, the amount of the cost-of-living adjustment would not be known). In
determining such present value, a discount rate of 8% shall be utilized. The
severance payment provided for herein if Executive elects a lump sum shall be
made within 20 days after the end of the Term of Employment.

-6-

--------------------------------------------------------------------------------



§6.   Annual Contract Pension and Medical Coverage After Term of Employment.

     (a)     For a period of 120 consecutive months beginning at the end of the
Term of Employment (unless Executive is entitled to severance pay under §5
hereof, in which event said period of months shall begin on the second
anniversary of the end of the Term of Employment), the Company shall pay

        (i)      to Executive during his lifetime, and        (ii)     if
Executive is not living at the time any such payment is due, then to such payee
or payees (including a trust or trusts) as Executive may at any time (whether
during or after the Term of Employment) designate by written notice to the
Company or in his last will and testament or, if no such designation is made,
then to the legal representatives of Executive’s estate (any such designated
payee or estate being hereinafter called “Executive’s Successor”)

an “Annual Contract Pension” computed as follows: The term “Final Pay” as used
herein means one-third of the aggregate of Executive’s total cash compensation
(i.e., Base Salary plus incentive compensation and any other bonus payments) for
those three full fiscal years out of the last five full fiscal years of the Term
of Employment with respect to which three fiscal years Executive received the
highest total cash compensation. The Annual Contract Pension payable to
Executive for each “Retirement Year” (as hereinafter defined) shall be an amount
determined by (I) adjusting Executive’s Final Pay for changes in the Consumer
Price Index in the manner set forth in §3(a) except that for purposes of the
adjustment under this §6, the base month, instead of being June 2003, shall be
the month preceding the month in which payment of the Annual Contract Pension
commences and the comparison month shall be the same month in each succeeding
year and (II) multiplying the Final Pay as so adjusted by 60% and subtracting
therefrom the amount which, as of the last day of the Term of Employment (i.e.,
the effective date of termination of the Term of Employment under any of the
provisions of §§ 1, 2 or 4 hereof), is the maximum annual benefit payable, in
accordance with §415(b)(1)(A) of the Internal Revenue Code (or successor
section), as adjusted by the Secretary of the Treasury to such last day under §
415(d) of the Code (or successor section), under a pension plan which qualifies
under § 401(a) of the Code (or successor section). Such maximum annual benefit
is hereinafter called the “Maximum Qualified Plan Pension”. Each 12-month period
beginning on the first day of the month in which the Annual Contract Pension
first becomes payable hereunder and on the first day of the same month during
each of the succeeding years in which the Annual Contract Pension is payable
hereunder is herein called a “Retirement Year.” There shall be no adjustment of
the Final Pay based on the Consumer Price Index for the purpose of determining
the Annual Contract Pension for the first Retirement Year so that during such
first Retirement Year the Annual Contract Pension shall be 60% of Final Pay
minus the Maximum Qualified Plan Pension; there shall be such adjustment of
Final Pay for the purpose of determining the Annual Contract Pension for the
second and each succeeding Retirement Year.

-7-

--------------------------------------------------------------------------------



(b)      The Company hereby represents to and agrees with Executive, in order to
induce Executive to enter into this Employment Agreement, as follows: For
purposes of the Company’s Supplementary Pension Plan, the amount of the offset
pursuant to § 3.1(b)(i) thereof shall be the amount of the pension in fact
payable to Executive under the Pall Corporation Cash Balance Pension Plan, after
giving effect to any distribution theretofore made under said Plan pursuant to a
qualified domestic relations order. The immediately preceding sentence shall
not, however, be deemed to modify the penultimate sentence of said § 3.1, which
reads and provides as follows:

  “For purposes of this Section, the amount of the pension payable to the Member
under any Other Retirement Program shall be deemed to be the amount payable
thereunder to the Member in the form of a single life annuity for the Member’s
life, whether or not the Member receives payment of such pension in such form;
provided, however, that the amount of such pension shall be taken into account
under (b)(i) above only on and after the date on which payment of the Member’s
pension under such Other Retirement Program commences or is paid.”

-8-

--------------------------------------------------------------------------------



(c)      The Annual Contract Pension shall be paid in equal monthly installments
on the last business day of each month during the period with respect to which
the Annual Contract Pension is payable.

(d)      So long as Executive is living it shall be a condition of the payment
of the Annual Contract Pension that, to the extent permitted by Executive’s
health, he shall be available for advisory services requested by the Board of
Directors of the Company, the Executive Committee of said Board or the chief
executive officer of the Company, provided that such advisory services shall not
require more than 15 hours in any month. The Company shall reimburse Executive
for all travel and other expenses which he incurs in connection with such
advisory services.

(e)      At the option of the Board of Directors of the Company, payment of the
Annual Contract Pension shall cease and the right of Executive and Executive’s
Successor to all future such payments shall be forfeited if Executive shall,
without the written consent of the chief executive officer of the Company,
render services to any corporation or other entity engaged in any activity, or
himself engage in any activity, which is competitive to any material extent with
the business in which the Company or any of its subsidiaries shall be engaged at
the end of the Term of Employment and in which the Company or any such
subsidiary shall still be engaged at the date such services or activity is
rendered or engaged in by Executive, provided, however, that if the Company
terminates under §1 following a Change in Control (as defined in the Bonus
Plan), the provisions of this §6(e) shall be deemed deleted from this Agreement
and shall have no force or effect.

(f)      Beginning at the end of the Term of Employment, the Company at its sole
expense shall provide, in accordance with the provisions set forth below,
medical coverage for Executive and his Dependents (as hereinafter defined)
during his lifetime and following Executive’s death, for Executive’s surviving
Dependents during their respective lifetimes. As used herein, the term
“Dependents” shall mean Executive’s spouse and each child or stepchild of
Executive.

-9-

--------------------------------------------------------------------------------





       (i)      Subject to (ii) and (iii) below, the medical coverage to be
provided hereunder shall consist of the same coverages and benefits as provided
under the terms of the hospitalization, medical and dental plans maintained by
the Company for its U.S. employees who are not covered by a collective
bargaining agreement (the “Company’s Medical Plans”), as in effect immediately
prior to the end of the Term of Employment.

           (ii)      If prior to the end of the Term of Employment any of the
Company’s Medical Plans is amended following the occurrence of a Change in
Control (as defined in the Bonus Plan) to eliminate any coverage or benefit
previously provided under such Plan, or to make any coverage or benefit so
provided available on terms less favorable to Executive than those in effect
prior to such amendment, such coverage or benefit, as provided under the terms
of the Plan in effect immediately prior to such amendment, shall be included in
the medical coverage to be provided under this Section 6 (f).      
     (iii)     If at any time after the end of the Term of Employment any of the
Company’s Medical Plans is amended to add any coverage or benefit that was not
provided under such Plan immediately prior to the end of the Term of Employment,
or to provide any coverage or benefit on terms more favorable than those
applicable to Executive, or to any of his surviving Dependents, under the Plan
as in effect immediately prior to the end of the Term of Employment, the
coverage or benefit so added or so modified shall be included in the medical
coverage to be provided under this Section 6 (f), commencing as of the effective
date of such amendment. As soon as practicable after any amendment is made to
any of the Company’s Medical Plans after the end of the Term of Employment, the
Company shall furnish to Executive (or, in the case of any such amendment that
is made after the Executive’s death, to each of his surviving Dependents), a
revised Summary Plan Description for such Plan and copies of any other written
notices that the Company furnishes to its employees explaining the changes made
to the Plan pursuant to such amendment.            (iv)     The coverages and
benefits to be provided hereunder shall be provided upon the same terms and
conditions (including required deductibles, co-payments and annual and lifetime
maximum benefits) as would have applied to Executive, or to his surviving
Dependents, if such coverages and benefits had been provided under the Company’s
Medical Plans as in effect on the date or dates applicable hereunder, other than
any provision therein requiring an employee or his spouse or other dependents to
make payments to the Company, by payroll deduction or otherwise, towards the
cost of their coverage under such Plan.

-10-

--------------------------------------------------------------------------------





       (v)     At the Company’s option, the coverages and benefits to be
provided hereunder may be provided through insurance, or by the Company directly
paying, or reimbursing Executive or any of his Dependents for his or her payment
of, expenses covered under this Section 6 (f).         (vi)     The Company’s
obligation to provide any coverage or benefit otherwise required under this
Section 6(f) shall be reduced to the extent that such coverage or benefit has
been or will be provided under (A) any policy of insurance maintained by
Executive or any of his Dependents, (B) any plan, program or insurance policy
maintained by a subsequent employer of Executive or by an employer of any of
Executive’s Dependents, or (C) the provisions of any federal or state law.
However, neither Executive nor any of his Dependents shall be required to obtain
any hospitalization, medical or dental coverage from any source referred to in
clause (A), (B) or (C) of the preceding sentence as a condition for eligibility
for the medical coverage to be provided under this Section 6(f).            
(vii)      Notwithstanding any other provision herein, medical coverage provided
pursuant to this Section 6 (f) for any Dependent who is a child of Executive
shall cease (A) as of the end of the calendar year in which such child attains
age 18, or (B), if such child is a “student”, as defined in section 151(c)(4) of
the Internal Revenue Code of 1986, as amended (or any successor provision
thereto) during the calendar year referred to in clause (A), as of the end of
the earlier of (x) the calendar year in which such child attains age 23, or (y)
the calendar year in which such child ceases to be a “student”, as so defined.

§7.  Internal Revenue Code § 4999.

If any payments to Executive, whether under this Agreement or otherwise, would
be subject to excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended, then payments hereunder shall be reduced or deferred to the
extent required (and only to the extent required) to avoid the application of
Section 4999; provided, however, that no such reduction or deferral shall be
made unless as a result thereof Executive’s after-tax economic position (taking
into account not only payments under this Agreement and the taxes thereon, but
also the taxes that would otherwise be imposed on any payments to which
Executive is otherwise entitled) would be improved. In making the determination
whether Executive’s after-tax economic position would be so improved, the
judgment of a certified public accountant or attorney chosen by Executive shall
be final. In the event of a reduction or deferral of payments pursuant to this
paragraph, Executive shall be entitled to specify which payments shall be
reduced or deferred.

-11-

--------------------------------------------------------------------------------



§8.  Acceleration of Stock Options.

On the date which is 30 days before the date on which the Term of Employment
will end by reason of a notice of termination given by either party hereto under
any of the provisions hereof, all employee stock options held by Executive shall
become exercisable in full (i.e., to the extent that any such option or portion
thereof is not yet exercisable, the right to exercise the same in full shall be
accelerated) and such option shall thereafter be fully vested and exercisable in
full (to the extent not theretofore exercised) until it expires by its terms.

§9.  Covenant Not to Compete.

For a period of 18 months after the end of the Term of Employment if the Term of
Employment is terminated by notice to the Company given by Executive under §1,
§2 or §4 hereof, or for a period of 12 months after the end of the Term of
Employment if the Term of Employment is terminated by notice to Executive given
by the Company under §1 or §4 hereof or terminates under §4 by reason of
Executive’s attaining the age of 65, Executive shall not render services to any
corporation or other entity engaged in any activity, or himself engage directly
or indirectly in any activity, which is competitive to any material extent with
the business of the Company or any of its subsidiaries, provided, however, that
if the Company terminates under §1 following a Change in Control (as defined in
the Bonus Plan), the foregoing covenant not to compete shall not apply.

-12-

--------------------------------------------------------------------------------



§10.  Company’s Right to Injunctive Relief.

Executive acknowledges that his services to the Company are of a unique
character, which gives them a peculiar value to the Company, the loss of which
cannot be reasonably or adequately compensated in damages in an action at law,
and that therefore, in addition to any other remedy which the Company may have
at law or in equity, the Company shall be entitled to injunctive relief for a
breach of this Agreement by Executive.

§11.  Inventions and Patents.

All inventions, ideas, concepts, processes, discoveries, improvements and
trademarks (hereinafter collectively referred to as intangible rights), whether
patentable or registrable or not, which are conceived, made, invented or
suggested either by Executive alone or by Executive in collaboration with others
during the Term of Employment, and whether or not during regular working hours,
shall be disclosed to the Company and shall be the sole and exclusive property
of the Company. If the Company deems that any of such intangible rights are
patentable or otherwise registrable under any federal, state or foreign law,
Executive, at the expense of the Company, shall execute all documents and do all
things necessary or proper to obtain patents and/or registrations and to vest
the Company with full title thereto.

§12.  Trade Secrets and Confidential Information.

Executive shall not, either directly or indirectly, except as required in the
course of his employment by the Company, disclose or use at any time, whether
during or subsequent to the Term of Employment, any information of a proprietary
nature owned by the Company, including but not limited to records, data,
formulae, documents, specifications, inventions, processes, methods and
intangible rights which are acquired by him in the performance of his duties for
the Company and which are of a confidential information or trade-secret nature.
All records, files, drawings, documents, equipment and the like, relating to the
Company’s business, which Executive shall prepare, use, construct or observe,
shall be and remain the Company’s sole property. Upon the termination of his
employment or at any time prior thereto upon request by the Company, Executive
shall return to the possession of the Company any materials or copies thereof
involving any confidential information or trade secrets and shall not take any
material or copies thereof from the possession of the Company.

-13-

--------------------------------------------------------------------------------



§13.  Mergers and Consolidations; Assignability.

In the event that the Company, or any entity resulting from any merger or
consolidation referred to in this §13 or which shall be a purchaser or
transferee so referred to, shall at any time be merged or consolidated into or
with any other entity or entities, or in the event that substantially all of the
assets of the Company or any such entity shall be sold or otherwise transferred
to another entity, the provisions of this Agreement shall be binding upon and
shall inure to the benefit of the continuing entity in or the entity resulting
from such merger or consolidation or the entity to which such assets shall be
sold or transferred. Except as provided in the immediately preceding sentence of
this §13, this Agreement shall not be assignable by the Company or by any entity
referred to in such immediately preceding sentence. This Agreement shall not be
assignable by Executive, but in the event of his death it shall be binding upon
and inure to the benefit of his legal representatives to the extent required to
effectuate the terms hereof.

§14.  Captions.

The captions in this Agreement are not part of the provisions hereof, are merely
for the purpose of reference and shall have no force or effect for any purpose
whatsoever, including the construction of the provisions of this Agreement, and
if any caption is inconsistent with any provisions of this Agreement, said
provisions shall govern.

§15.  Choice of Law.

This Agreement is made in, and shall be governed by and construed in accordance
with the laws of, the State of New York.

§16.  Entire Contract.

This Agreement contains the entire agreement of the parties on the subject
matter hereof except that the rights of the Company hereunder shall be deemed to
be in addition to and not in substitution for its rights under the Company’s
standard printed form of “Employee’s Secrecy and Invention Agreement” or
“Employee Agreement” if heretofore or hereafter entered into between the parties
hereto so that the making of this Agreement shall not be construed as depriving
the Company of any of its rights or remedies under any such Secrecy and
Invention Agreement or Employee Agreement. This Agreement may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.

-14-

--------------------------------------------------------------------------------



§17.  Notices.

All notices given hereunder shall be in writing and shall be sent by registered
or certified mail or overnight delivery service such as Federal Express or
delivered by hand, and, if intended for the Company, shall be addressed to it
(if sent by mail or overnight delivery service) or delivered to it (if delivered
by hand) at its principal office for the attention of the Secretary of the
Company, or at such other address and for the attention of such other person of
which the Company shall have given notice to Executive in the manner herein
provided, and, if intended for Executive, shall be delivered to him personally
or shall be addressed to him (if sent by mail or overnight delivery service) at
his most recent residence address shown in the Company’s employment records or
at such other address or to such designee of which Executive shall have given
notice to the Company in the manner herein provided. Each such notice shall be
deemed to be given on the date on which it is mailed or received by the
overnight delivery service or, if delivered personally, on the date so
delivered.

§18.   Termination of Existing Agreement.

The Existing Agreement is hereby terminated and replaced and superseded by this
Agreement, effective August 1, 2003. All payments, of Base Salary or otherwise,
made by the Company under the Existing Agreement with respect to any period
commencing on or after August 1, 2003 shall be credited against the
corresponding payment obligations of the Company under this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the day and year first above written.

PALL CORPORATION

By:  /S/ MARCUS WILSON
        Marcus Wilson,
        President

        /S/ ERIC KRASNOFF
        Eric Krasnoff

-15-

--------------------------------------------------------------------------------



PALL CORPORATION
2004 EXECUTIVE INCENTIVE BONUS PLAN

_____

1.      Purpose

This document sets forth the Pall Corporation 2004 Executive Incentive Bonus
Plan as adopted by the Compensation Committee of the Board of Directors on
October 16, 2003 effective for the fiscal year beginning August 3, 2003 and
subsequent fiscal years, subject to approval by shareholders.

The purpose of the Plan is to encourage greater focus on performance among the
key executives of the Corporation by relating a significant portion of their
total compensation to the achievement of annual financial objectives.

2.      Certain Definitions

As used herein with initial capital letters, the following terms shall have the
following meanings:

“Average Equity” shall mean, for any Fiscal Year, the average of stockholders’
equity as shown on the fiscal year-end consolidated balance sheet of the
Corporation and its subsidiaries as of the end of such Fiscal Year and as of the
end of the immediately preceding Fiscal Year except that the amounts shown on
said balance sheets as “Accumulated other comprehensive” income or loss, as the
case may be, shall be disregarded.

“Base Salary” shall mean, with respect to any Executive and for any Fiscal Year,
the annual rate of base salary in effect for the Executive as of the first day
of such year or, if later, as of the first day of the Executive’s Term of
Employment, as determined under the Executive’s Employment Agreement.

“Board of Directors” shall mean the Board of Directors of the Corporation.

“Bonus” shall mean the bonus payable to an Executive under this Plan for any
Fiscal Year.

“CEO” shall mean the Chief Executive Officer of the Corporation.

“Change in Control” means the occurrence of any of the following:

  (a) the “Distribution Date” as defined in Section 3 of the Rights Agreement
dated as of November 17, 1989 between the Corporation and United States Trust
Company of New York as Rights Agent, as amended by Amendment No. 1 thereto dated
April 20, 1999, and as the same may have been further amended or extended to the
time in question or in any successor agreement (the “Rights Agreement”) ; or



--------------------------------------------------------------------------------



        (b) any event described in Section 11(a)(ii)(B) of the Rights Agreement;
or

        (c) any event described in Section 13 of the Rights Agreement; or

        (d) the date on which the number of duly elected and qualified directors
of the Corporation who were not either elected by the Board of Directors or
nominated by the Board of Directors or its Nominating Committee for election by
the shareholders shall equal or exceed one-third of the total number of
directors of the Corporation as fixed by its by-laws;

provided, however, that no Change in Control shall be deemed to have occurred,
and no rights arising upon a Change in Control as provided in Section 6 shall
exist, to the extent that the Board of Directors so determines by resolution
adopted prior to the Change in Control.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board of Directors.

“Corporation” shall mean Pall Corporation.

“Covered Executive” shall mean, with respect to any Fiscal Year, each individual
who is a “Covered Employee” of the Corporation for such year for the purpose of
section 162(m) of the Code.

“Employment Agreement” shall mean, with respect to any executive employee of the
Corporation, an employment agreement between the Corporation and such employee
which provides that the employee shall be eligible to receive annual bonuses
under this Plan.

“Executive” shall mean an executive employee of the Corporation with whom the
Corporation has entered into an Employment Agreement.

“Fiscal Year” shall mean the fiscal year of the Corporation ending on July 31,
2004, and each subsequent fiscal year of the Corporation.

“Maximum R.O.E. Target” shall mean, for any Fiscal Year, the Return on Equity
that must be achieved or exceeded in order for the Performance Percentage for
the year to equal 100%, as determined by the Committee prior to the first day of
such year or within such period of time thereafter as may be permitted under the
regulations issued under §162(m) of the Code.

“Minimum R.O.E. Target” shall mean, for any Fiscal Year, the Return on Equity
that must be exceeded in order for any Bonus to be paid to any Executive for the
year, as determined by the Committee prior to the first day of such year or
within such period of time thereafter as may be permitted under the regulations
issued under §162(m) of the Code.

“Net Earnings” shall mean, for any Fiscal Year, the after-tax consolidated net
earnings of the Corporation and its subsidiaries as certified by the
Corporation's independent accountants for inclusion in the annual report to
shareholders (“Annual Report”), adjusted so as to eliminate the effects of any
decreases in or charges to earnings for (a) the effect of foreign currency
exchange rates, (b) any acquisitions, divestitures, discontinuance of business
operations, restructuring or any other special charges, (c) the cumulative
effect of any accounting changes, and (d) any “extraordinary items” as
determined under generally accepted accounting principles, to the extent such
decreases or charges referred to in clauses (a) through (d) are separately
disclosed in the Corporation’s Annual Report for the year.

-2-

--------------------------------------------------------------------------------





“Plan” shall mean the Pall Corporation Executive Incentive Bonus Plan, as set
forth herein and as amended from time to time.

“Return on Equity” shall mean, for any Fiscal Year, the percentage determined by
dividing the Net Earnings for the year by the Average Equity for the year.

“Target Bonus Percentage” shall mean, with respect to any Executive, the target
bonus percentage specified for such Executive in his or her Employment
Agreement.

3.      Determination of Bonus Amounts

For each Fiscal Year falling in whole or in part within an Executive’s Term of
Employment, as defined in his or her Employment Agreement, the Executive shall
be entitled to receive a Bonus in an amount determined in accordance with the
provisions of this Section 3, subject, however, to the provisions of Section 4.

(a)      The amount of the Bonus payable to an Executive for each such Fiscal
Year shall be equal to (i) the Target Bonus Percentage of the Executive’s Base
Salary for such year, multiplied by (ii) the Performance Percentage for such
year, as determined under (b) below.

(b)      The Performance Percentage for any Fiscal Year shall be determined in
accordance with the following provisions:

        (i)      If the Return on Equity equals or exceeds the Maximum R.O.E.
Target for the year, the Performance Percentage for the year shall be 100%.

            (ii)      If the Return on Equity equals or is less than the Minimum
R.O.E. Target for the year, the Performance Percentage for the year shall be
zero, and no Bonus shall be payable under the Plan for such year to any
Executive.

            (iii)      Except as otherwise provided in (iv) below, if the Return
on Equity is less than the Maximum R.O.E. Target for the year but exceeds the
Minimum R.O.E. Target for the year, the Performance Percentage for the year
shall be equal to the quotient resulting from dividing (A) the excess of the
Return on Equity for the year over the Minimum R.O.E. Target for the year, by
(B) the excess of the Maximum R.O.E. Target for the year over the Minimum R.O.E.
Target for the year.

            (iv)      At the time it establishes the Minimum and Maximum R.O.E.
Targets for any Fiscal Year beginning on or after August 3, 2003, the Committee
may also (A) establish one or more R.O.E. targets (each, an “Intermediate R.O.E.
Target”) for such year that are greater than the Minimum R.O.E. Target but less
than the Maximum R.O.E. Target for such year, and (B) determine the Performance
Percentage that will apply if the Return on Equity exceeds the Minimum R.O.E.
Target, or equals any of the Intermediate R.O.E. Targets established for such
year. If one or more Intermediate R.O.E. Targets are established for any such
Fiscal Year and the Return on Equity for such year exceeds the Minimum R.O.E
Target or any Intermediate R.O.E Target established for the year (the “Achieved
Target”) but is less than the next highest Intermediate R.O.E Target established
for the year (the “Next Highest Target”), the Performance Percentage for such
year shall be equal to the Performance Percentage that would apply if the Return
on Equity were equal to the Achieved Target, plus the percentage resulting from
multiplying (1) the excess of the Performance Percentage that would apply if the
Return on Equity were equal to the Next Highest Target, over the Performance
Percentage that would apply if the Return on Equity were equal to the Achieved
Target, by (2) the percentage resulting from dividing (x) the excess of the
Return on Equity over the Achieved Target, by (y) the excess of the Next Highest
Target over the Achieved Target. If the Return on Equity for the year exceeds
the highest Intermediate R.O.E. Target for the year but is less than the Maximum
R.O.E. Target for the year, the Performance Percentage for the year shall be
determined in the manner described in the preceding sentence but for this
purpose, the Maximum R.O.E. Target for the year shall be treated as the Next
Highest Target for the year.

-3-

--------------------------------------------------------------------------------





(c)      If an Executive’s Term of Employment commences after the start of a
Fiscal Year, or ends prior to the close of a Fiscal Year, the amount of the
Bonus payable to the Executive for the Fiscal Year in which the Executive's Term
of Employment commences, or for the Fiscal Year in which the Executive's Term of
Employment ends, as determined in accordance with the other applicable
provisions of the Plan, shall be prorated on the basis of the number of days of
such Fiscal Year that fall within the Executive's Term of Employment; provided,
however, that (i) if an Executive's Term of Employment ends within 5 days prior
to the close of a Fiscal Year, there shall be no proration and the Executive
shall be entitled to receive the entire amount of the Bonus payable to the
Executive for such year, as determined in accordance with such other provisions,
and (ii) if the Executive's Term of Employment ends within 5 days following the
start of a Fiscal Year, the Executive shall not be entitled to receive any Bonus
with respect to such Fiscal Year.

4.      Adjustment of and Limitation on Bonus Amounts

The amount of the Bonus otherwise payable to an Executive for any Fiscal Year in
accordance with Section 3 shall be subject to the following adjustments and
limitation:

(a)      The Committee may, in its discretion, reduce the amount of the Bonus
otherwise payable to any Executive in accordance with Section 3, (i) to reflect
any decreases in or charges to earnings that were not taken into account in
determining Net Earnings for the year pursuant to clause (a), (b), (c) or (d)
contained in the definition of such term in Section 2, (ii) to reflect any
credits to earnings for extraordinary items of income or gain that were taken
into account in determining Net Earnings for the year, (iii) to reflect the
Committee’s evaluation of the Executive’s individual performance, or (iv) to
reflect any other events, circumstances or factors which the Committee believes
to be appropriate in determining the amount of the Bonus to be paid to the
Executive for the year.

-4-

--------------------------------------------------------------------------------





(b)      The Committee may, in its discretion, increase the amount of the Bonus
otherwise payable to any Executive who is not a Covered Executive, as determined
under Section 3, to reflect the Committee’s evaluation of the Executive’s
individual performance, or to reflect such other circumstances or factors as the
Committee believes to be appropriate in determining the amount of the Bonus to
be paid to the Executive for the year. The Committee shall not have any
discretion to increase the amount of the Bonus payable to any Covered Executive
for the year, as determined under Section 3.

(c)      Notwithstanding any other provision herein to the contrary, the amount
of the Bonus otherwise payable to any Executive for any Fiscal Year beginning on
or after August 3, 2003, shall not exceed the lesser of (i) $2.0 million and
(ii) 150% of the Executive’s Base Salary for such Fiscal Year.

5.      Payment of Bonuses

The Bonus payable to an Executive for any Fiscal Year shall be paid in
accordance with the following provisions:

(a)      Except as otherwise provided in (b) or (c) below,

        (i)      if the Executive is not a Covered Executive for such year, not
less than 50% of the estimated amount of the Executive’s Bonus shall be paid to
the Executive on such date in September next following the close of such year as
the Committee in its discretion shall determine (the first “Bonus Payment
Date”), and any remaining amount of the Executive’s Bonus shall be paid to the
Executive by no later than January 15 next following the close of such year;

            (ii)      if the Executive is a Covered Executive for such year, not
less than 50% of the amount of the Executive’s Bonus shall be paid to the
Executive as soon as practicable after the Committee has certified in writing
that all conditions for the payment of such Bonus to the Executive for such year
have been satisfied, and any remaining amount of the Executive’s Bonus shall be
paid to the Executive by no later than January 15 next following the close of
such year;

            (iii)      each amount payable to an Executive under (i) and (ii)
above, reduced by the amount of all federal, state and local taxes required by
law to be withheld therefrom, shall be paid to the Executive in the form of a
single lump sum cash payment.

(b)      To the extent that an Executive has elected under the applicable
provisions of the Pall Corporation Management Stock Purchase Plan (the “MSPP”)
to have any part of the Bonus payable to the Executive for any Fiscal Year paid
in the form of Restricted Units to be credited to the Executive’s account under
the MSPP, no cash payments shall be made to the Executive pursuant to (a) above
with respect to the part of the Executive Bonus that is subject to such
election, and the obligation of the Corporation under this Plan with respect to
payment of such part of the Executive's Bonus shall be fully discharged upon the
crediting of Restricted Units to the Executive's account under the MSPP in
accordance with the applicable provisions of such Plan.

-5-

--------------------------------------------------------------------------------



(c)      To the extent that an Executive has elected under the applicable
provisions of the Pall Corporation Profit-Sharing Plan (the “Profit-Sharing
Plan”) to have any part of the Bonus payable to the Executive for any Fiscal
Year reduced, and to have an amount equal to such part of the Executive's Bonus
contributed to the Profit-Sharing Plan as a 401(k) Contribution on the
Executive’s behalf, an amount equal to such part of the Executive’s Bonus shall
be contributed to the Profit-Sharing Plan on behalf of the Executive, and
thereupon, the obligation of the Corporation under this Plan with respect to
payment of such part of the Executive’s Bonus shall be fully discharged.
However, no such contribution shall be made to the extent it would cause any
limitation applicable under the 401(k) Plan to be exceeded.

6.      Change in Control

Notwithstanding any other provision in the Plan to the contrary (but subject to
the “provided, however” clause contained in the definition of “Change in
Control” in Section 2), upon the occurrence of a Change in Control, the
following provisions shall apply:

(a)      The amount of the Bonus payable to any Executive for the Fiscal Year in
which a Change in Control occurs shall be at least equal to the Target Bonus
Percentage of the Executive’s Base Salary for such year or, in the case of any
Executive whose Term of Employment commences after the start of such year or
ends prior to the close of such year, a pro rata portion thereof determined on
the basis of the number of days of such Fiscal Year that fall within the
Executive’s Term of Employment.

(b)      Each Executive whose Term of Employment has not ended prior to the
occurrence of a Change in Control shall be entitled to receive a Bonus for each
Contract Year (as defined in the Executive’s Employment Agreement) that falls in
whole or in part within the Executive’s Term of Employment and that ends after
the Fiscal Year in which the Change in Control occurs. The amount of the Bonus
payable to the Executive for each such Contract Year shall be at least equal to
the Target Bonus Percentage of the Executive’s Base Salary for such Contract
Year or, in the case of any Executive whose Term of Employment ends after the
start of such Contract Year but prior to the close of such year, a pro rata
portion thereof determined on the basis of the number of days of such Contract
Year that fall within the Executive’s Term of Employment.

(c)      The entire amount of the Bonus payable to an Executive for any Fiscal
Year or Contract Year pursuant to (a) or (b) above, reduced by the amount of all
federal, state and local taxes required to be withheld therefrom, shall be paid
to the Executive in a single cash lump sum as soon as practicable after the
close of such Fiscal Year or Contract Year.

-6-

--------------------------------------------------------------------------------



7.      Rights of Executives

An Executive’s rights and interests under the Plan shall be subject to the
following provisions:

(a)      An Executive’s rights to payments under the Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Executive.

(b)      Neither the Plan nor any action taken hereunder shall be construed as
giving any Executive any right to be retained in the employment of the
Corporation or any of its subsidiaries.

8.      Administration

The Plan shall be administered by the Committee. A majority of the members of
the Committee shall constitute a quorum. The Committee may act at a meeting,
including a telephone meeting, by action of a majority of the members present,
or without a meeting by unanimous written consent. In addition to the
responsibilities and powers assigned to the Committee elsewhere in the Plan, the
Committee shall have the authority, in its discretion, to establish from time to
time guidelines or regulations for the administration of the Plan, interpret the
Plan, and make all determinations considered necessary or advisable for the
administration of the Plan.

The Committee may delegate any ministerial or nondiscretionary function
pertaining to the administration of the Plan to any one or more officers of the
Corporation.

All decisions, actions or interpretations of the Committee under the Plan shall
be final, conclusive and binding upon all parties. Notwithstanding the
foregoing, any determination made by the Committee after the occurrence of a
Change in Control that denies in whole or in part any claim made by any
individual for benefits under the Plan shall be subject to judicial review,
under a “de novo”, rather than a deferential standard.

9.      Amendment or Termination

The Board of Directors may, (acting by the Committee if the by-laws of the
Corporation so provide), with prospective or retroactive effect, amend, suspend
or terminate the Plan or any portion thereof at any time; provided, however,
that (a) no amendment, suspension or termination of the Plan shall adversely
affect the rights of any Executive with respect to any Bonus that has become
payable to the Executive under the Plan, without his or her written consent, and
(b) following a Change in Control, no amendment to Section 6, and no termination
of the Plan, shall be effective if such amendment or termination adversely
affects the rights of any Executive under the Plan.

-7-

--------------------------------------------------------------------------------



10.      Successor Corporation

The obligations of the Corporation under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Corporation, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Corporation. The Corporation agrees that it will make appropriate provision for
the preservation of Executives’ rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

11.      Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York.

12.      Effective Date

The Plan was adopted by the Committee, on October 16, 2003 effective for the
Fiscal Year beginning August 3, 2003, subject, however, to approval by the
shareholders of the Corporation at the 2003 annual meeting of the shareholders,
including any adjournment thereof.

[The Plan was approved by
shareholders at the Annual
Meeting on November 19, 2003]

-8-

--------------------------------------------------------------------------------